Case 6:19-cv-00114-JDK-KNM Document 136 Filed 02/02/21 Page 1 of 2 PageID #: 1073




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                            §
 RICHARD SCOTT SHAFER,                      §
                                            §
       Plaintiff,                           §
                                            §
 v.                                         §    Case No. 6:19-cv-114-JDK-KNM
                                            §
 BRYAN COLLIER, et al.,                     §
                                            §
       Defendants.                          §
                                            §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Richard Scott Shafer, proceeding pro se, brings this civil rights

  lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate

  Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

        On January 19, 2021, Judge Mitchell issued a Report and Recommendation

  recommending that the Court deny Plaintiff’s four pending motions for default

  judgment (Docket Nos. 63, 67, 84, and 110). Docket No. 131. Plaintiff timely objected.

  Docket No. 134.

        Where a party timely objects to the Report and Recommendation, the Court

  reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

  U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

  record and makes an independent assessment under the law. Douglass v. United

  Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other




                                            1
Case 6:19-cv-00114-JDK-KNM Document 136 Filed 02/02/21 Page 2 of 2 PageID #: 1074




  grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

  ten to fourteen days).

        Having conducted a de novo review of the record in this case and the

  Magistrate Judge’s Report, the Court has determined that the Report of the

  Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

  the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 131) as

  the opinion of the District Court. Plaintiff’s objections are OVERRULED and it is

  ORDERED that Plaintiff’s motions for default judgment (Docket Nos. 36, 37, 84, and

  110) are DENIED.

         So ORDERED and SIGNED this 2nd day of February, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            2
